Citation Nr: 1025308	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for scar, residual of 
shell fragment wound to the left thigh with retained foreign 
body.

2.  Entitlement to a 10 percent disability rating based upon 
multiple, noncompensable, service-connected disabilities.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right elbow disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for arthritis of the 
ankles, knees, shoulders and left elbow.




REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966, 
from October 1967 to August 1972, and from January 1973 to March 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
During the course of this appeal, the Veteran raised additional 
issues of service connection for a left wrist ganglion cyst in 
October 2006 and for right hand Dupuytren's contracture in July 
2007.  Although these issues were referred to the RO in the 
Board's February 2008 remand, the evidence does not show that 
they have been adjudicated.  Therefore, the issues of 
entitlement to service connection for a left wrist 
ganglion cyst and for right hand Dupuytren's contracture 
are again referred to the Appeals Management Center in 
Washington, DC for appropriate action.  

The issue of increased evaluation for scar, residual of shell 
fragment wound to the left thigh with retained foreign body, is 
addressed below.  The remaining issues are addressed in the 
Remand portion of the decision below and are remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

The evidence of record shows that the Veteran's scar, residual of 
shell fragment wound to the left thigh with retained foreign 
body, is located over the proximal left anterior thigh, measures, 
at most, .9 centimeters (cm.) by 3.5 cm., is slightly indented 3 
to 4 millimeters (mm.), nontender, without significant tissue 
loss, no signs of muscle wasting or atrophy, 5/5 strength in the 
lower extremity, and no other disabling effects.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for scar, residual of 
shell fragment wound to the left thigh with retained foreign 
body, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's July 2003, July 2006, October 2006, and March 2008 
letters advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Specifically, the RO's letters informed the Veteran of 
what evidence was required to substantiate his claim for an 
increased disability rating.  The RO's letters also notified the 
Veteran of his and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence or information in 
his possession to the RO.  With respect to the Dingess 
requirements, the RO's July 2006 and October 2006 letters 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's available service 
treatment records, as well as his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO further obtained VA medical examinations in July 2003 and July 
2009 to ascertain the current severity of the Veteran's service-
connected scar as a residual of shell fragment wound to the left 
thigh with retained foreign body.  The July 2009 VA examination 
was performed by a VA physician that had reviewed the Veteran's 
claims file, treatment records, examined the Veteran, and 
included rationales for the conclusions reached therein.  The 
Board therefore concludes that the July 2009 examination is 
adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Moreover, the Veteran has 
not claimed that either of these examinations were inadequate.  
Id.  Finally, there is no sign in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Staged ratings are, however, appropriate 
when the factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

By a July 1986 rating decision, the RO granted service connection 
at a noncompensable rating for scar, residual of shell fragment 
wound of the left thigh with retained foreign body.  In December 
2002, the Veteran filed his current claim seeking a compensable 
evaluation for his scar, residual of shell fragment wound to the 
left thigh with retained foreign body.  

The Veteran's scar as a residual of shell fragment wound to the 
left thigh with retained foreign body has been assigned a 
noncompensable evaluation pursuant to Diagnostic Code 7805.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  

The medical evidence of record shows that the Veteran's scar is 
located over the proximal left anterior thigh and measures, at 
most, .9 cm. by 3.5 cm., and is slightly indented 3 to 4 mm.  
Diagnostic Code 7805 states that scars of a miscellaneous nature 
are rated on the limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  However, both the July 
2003 and July 2009 VA examinations indicated that the scar had 
essentially no disabling effects.  Specifically, the scar was 
noted to be nontender, without significant tissue loss.  There 
was also no signs of muscle wasting or atrophy, 5/5 strength in 
the lower extremity, and no other disabling effects indicated.   

Despite the Veteran's complaints of numbness over the left 
lateral thigh, the July 2003 VA examination indicated that the 
Veteran had neuropathy from a number of etiologies, most likely 
his nonservice-connected diabetes mellitus.  The VA examiner 
further opined that it was "not likely that his paresthesias in 
the left lateral thigh are due to his residual scar and shell 
fragment wound."

Accordingly, since the medical evidence of record does not show 
that the Veteran's left lower left leg is limited in function due 
to his service-connected scar, a compensable evaluation is not 
warranted under Diagnostic Code 7805.

The Boards has further considered alternative diagnostic codes in 
rating the Veteran's condition.  However, there is no indication 
in the record that that the Veteran's scar is unstable or painful 
on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804 (2009).  As such, a compensable evaluation is not warranted 
under Diagnostic Codes 7803 or 7804.  As for other provisions 
under the Schedule, there is no evidence that the Veteran's scar 
covered an area of 144 square inches or greater or that they are 
deep and exceed 6 square inches in area.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802 (2009).  As such, a compensable 
evaluation is not warranted under these provisions.  Finally, 
there is no evidence of a compensable muscle injury due to the 
Veteran's service-connected shell fragment wound as there is no 
muscle atrophy, and 5/5 strength in the lower extremity, with no 
other disabling effects indicated.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5313-5318.

Accordingly, a compensable evaluation is not warranted for the 
Veteran's service-connected scar as a residual of shell fragment 
wound of the left thigh with retained foreign body.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of a Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required. 

In this case, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to render 
the noncompensable rating for his service-connected scar, 
residual of shell fragment wound to the left thigh with retained 
foreign body, inadequate.  The Veteran's left thigh scar is 
evaluated pursuant to Diagnostic Code 7805, and the criteria of 
this provision adequately contemplate the level of disability and 
symptomatology exhibited by the Veteran's left thigh scar.  
Specifically, higher ratings are available under the diagnostic 
codes used for rating scars; however, the criteria for the 
assignment of a higher rating are simply not shown.  The 
Veteran's left thigh scar does not result in limitation of 
motion, measures .9 cm. by 3.5 cm., is nontender, without 
significant tissue loss, no signs of muscle wasting or atrophy, 
5/5 strength in the lower extremity, and no other disabling 
effects.  When comparing this disability picture of the Veteran's 
service-connected left thigh scar with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
symptoms are more than adequately contemplated by the currently 
assigned noncompensable disability rating.  Ratings in excess 
thereof are provided for certain manifestations of the 
service-connected left thigh scar, but the medical evidence of 
record do not demonstrate that such manifestations were present 
in this case.  Therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim throughout the period 
on appeal, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Hart v. Mansfield, 21 Vet. App. 
505 (2007).


ORDER

A compensable evaluation for scar, residual of shell fragment 
wound to the left thigh with retained foreign body, is denied.


REMAND

The Veteran is seeking service connection for hypertension, for a 
right elbow disorder, a low back disorder, and arthritis of the 
ankles, knees, shoulders and left elbow.  The Veteran is also 
seeking a 10 percent disability rating based upon multiple, 
noncompensable, service-connected disabilities.  He contends that 
hypertension was manifested during his military service.  He 
further attributes his orthopedic conditions to the physical 
rigors of being an armor crewman during service.  

After reviewing the Veteran's claims file, the Board concludes 
that additional development is necessary in order to comply with 
VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A.

I.  Hypertension

Pursuant to the Board's February 2008 remand, the Veteran was 
scheduled for a VA examination in February 2009 to determine the 
etiology of the Veteran's current hypertension.  The VA examiner 
in February 2009 concluded that an opinion concerning the 
etiology of the Veteran's hypertension could not be provided 
without resorting to speculation.  

Based upon a close review of the February 2009 VA examination 
report, the Board concludes that a new VA medical opinion is 
required to determine whether the Veteran's hypertension is 
related to his military service.  Specifically, the February 2009 
VA examination does not reference any of blood pressure readings 
taken in the years following the Veteran's discharge from the 
service, including blood pressure readings of 126/82, 124/84, and 
122/80 on a February 1986 VA examination report, and of 120/88 on 
a May 1988 treatment report.  In order to rely upon a statement 
that an opinion cannot be provided without resort to mere 
speculation, it must be clear that the procurable and assembled 
data was fully considered and the basis for the opinion must be 
provided by the examiner or apparent upon a review of the record.  
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  

II.  Orthopedic Disabilities

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third 
prong, which requires that the evidence of record "indicates" 
that the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, the Veteran attributes his orthopedic conditions to 
the physical rigors of being an armor crewman during service.  

A.  Right Elbow Disorder

On a November 1984 medical history report completed by the 
Veteran pursuant to his retirement examination, the Veteran 
indicated that he had calcium deposits in his right elbow.  A 
post service VA examination in February 1986 diagnosed 
"[c]alcium deposit of the right elbow probably secondary to old 
synovitis; no functional disturbance. . . ."  

Under the circumstances of this case, the Board finds that the 
Veteran must be afforded a VA examination to determine whether 
the Veteran currently has a right elbow disorder, and whether 
there is any relationship between any current right elbow 
disorder found and his military service.  

B.  Low Back Disorder and Arthritis of the 
Ankles, Knees, Shoulders and Left Elbow

As indicated above, the Veteran attributes his orthopedic 
conditions to the physical rigors of being an armor crewman 
during service.  At his hearing before the Board, he testified 
that being an armor crewman required frequent jumping off of a 
tank to the ground.

On a November 1984 medical history report completed by the 
Veteran pursuant to his retirement examination, the Veteran 
reported a history of swollen joints, cramps in legs, foot 
trouble, and painful or trick shoulder or elbow.  Specifically, 
he reported having intermittent cramps in his legs and that his 
hips and ankles "hurt a lot."  The report also noted the 
Veteran's pre-service history of having broken both of his legs.

Post service treatment records relating to a post service fall 
include a May 1987 bone scan which included findings that the 
Veteran's larger joints were suggestive of degenerative changes.  
More recent treatment records reflect findings of low back pain 
in May 1988, x-ray findings of loss of lordotic curvature of the 
spine in April 2000, x-ray findings of mild degenerative joint 
disease in the shoulders in June 2001, and mild osteoarthritis in 
the knees in October 2006. 

Under the circumstances of this case, the Board finds that the 
Veteran must be afforded a VA examination to determine whether he 
currently has a low back disorder, or arthritis of the ankles, 
knees, shoulders and left elbow, and whether there is any 
relationship between any current condition found and his military 
service.  

C.  Intertwined Issues

The issue of entitlement to a 10 percent disability rating based 
upon multiple, noncompensable, service-connected disabilities is 
intertwined with the above remanded issues.  See 38 C.F.R. § 
19.31 (2009); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues 
are inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his hypertension, bilateral 
elbow disorders, bilateral ankle disorders, 
bilateral knee disorders, and bilateral 
shoulder disorders since September 2008.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) notify the Veteran 
that that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The RO must afford the Veteran the 
appropriate VA examination to determine the 
etiology of any current right elbow disorder, 
left elbow disorder, low back disorder, 
bilateral ankle disorder, bilateral knee 
disorder, or bilateral shoulder disorder 
found.  The claims folders must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests and studies must be accomplished.  For 
any right elbow disorder, left elbow 
disorder, low back disorder, bilateral ankle 
disorder, bilateral knee disorder, or 
bilateral shoulder disorder found, the 
examiner must indicate whether that disorder 
was caused by or aggravated by his military 
service.  In making this determination, the 
examiner should consider the Veteran's 
inservice and post service treatment records, 
including the findings on his March 1986 bone 
scan report.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must request a medical opinion 
from a cardiologist, concerning the etiology 
of the Veteran's current hypertension.  The 
claims folders must be provided to and 
reviewed by the physician.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Following 
a detailed review of the service and post 
service treatment records, the physician must 
provide an opinion as to whether the 
Veteran's current hypertension was caused by 
or aggravated by his military service.  In 
making this determination, the physician must 
consider the Veteran's blood pressure 
readings inservice, as well as the Veteran's 
post service blood pressure readings and 
eventual diagnosis and treatment of 
hypertension beginning in 1997.  A complete 
rationale for all opinions must be provided.  
If the physician cannot provide the requested 
opinion without resorting to speculation, it 
must be so stated, and the physician must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The medical reports must be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


